Sedgwioic, J.,
dissenting.
It is said in the opinión that the controversy involves a road running three-fourths of a mile south from the north side of the section, and that the trial court ordered, it opened for one-half mile along the section line, and the result of the judgment of the trial court was to keep open *810a half mile of the roadway “in the form of a cul-de-sac.” The opinion extends this cul-de-sac one-fourth of a mile farther, so that now the public generally can drive down from the north side of the section three-fourths of the way across the section, and, if they desire, can turn and drive back. It is said in the opinion that the plaintiff has heretofore entered this three-fourths of a mile road from the north and has “approached it from the southeast by crossing diagonally the southwest corner of section 27.” There is no attempt made in the opinion to show any right to cross this southwest quarter of section 27, but I understand from the record that there is no substantia] claim by either party that there has ever been a road across the southwest forty of section 27, either by general user or by grant, and that there is no way that the proposed road three-fourths of a mile long can be made available. I do not think that the law will allow the creation of such a cul-de-sac, as it is named in the opinion, by prescription, and therefore the conclusion reached is not warranted by the record.